DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 02/01/2021.
Claims 1-20 are pending in this application.

Remarks

2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 U.S.C. § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 6,919,631) in view of Ishikawa et al. (US 2018/0033760).
Regarding claim 1, Hoffman discloses a semiconductor package assembly, comprising:

a first metallization layer 10e disposed adjacent the substrate 10;
a semiconductor die 12 disposed in thermal contact with the first metallization layer 10e (see col. 9, lines 35-52; col. 10, lines 46-52); and 
a die attach layer 30 disposed between the semiconductor die 12 and the first metallization layer 10e;
wherein the first metalization layer 10e entirely separates the die attach layer 30 from the substrate 10.

Hoffman teaches that the die attach layer 30 can be any type of thermally conductive material.  See col. 9, lines 35-52, and col. 10, lines 46-52.  However,  Hoffman does not specifically disclose that the die attach layer 30 comprising a polymer matrix and a nano-metal particle filler.

Ishikawa discloses a semiconductor package assembly comprising a die attach layer 3 (see figs. 2, 3) disposed between a semiconductor die 1 and the first metallization layer 2 (see para. 0008), wherein the die attach layer 3 comprising a polymer matrix (see para. 0040) and a nano-metal particle filler 4, 5 (paras. 0025-0027).



Regarding claim 2, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, the substrate comprising aluminum oxide.  See col. 4, lines 1-21 of Hoffman.

Regarding claim 3, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, the semiconductor die comprising silicon carbide.  Note that the die 12 of Hoffman are obviously can be any suitable semiconductor die, including silicon carbide semiconductor die.  This is just a matter of selecting suitable and/or applicable semiconductor die for the assembly, and would not make any change to the spirit and/or scope of the invention of Hoffman.



Regarding claim 5, Hoffman/Ishikawa disclose sthe semiconductor package assembly of claim 1, the semiconductor die comprising a power MOSFET or an IGBT device.  See the rejection of claim 3.

Regarding claim 6, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, the nano-metal particle filler comprising a silver nano-metal material.  See paras. 0025-0027 of Ishikawa.

Regarding claim 7, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, wherein the die attach layer has a thermal conductivity of at least 150 W/m-K.  See paras. 0025-0027, 0030 of Ishikawa.

Regarding claim 8, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, the die attach layer comprising an epoxy matrix and silver nano-particle filler.  See paras. 0025-0027, 0040 of Ishikawa.

Regarding claim 9, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, the die attach layer comprising an epoxy material having a cure temperature of 200°C or less.  See paras. 0025-0027, 0040-0042 of Ishikawa.

Regarding claim 10, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, further comprising a surface mount device structure including a set of leads coupled to the substrate.  See fig. 14 of Hoffman.

Regarding claim 11, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 1, further comprising a second metallization layer.  See fig. 14 of Hoffman.

Regarding claim 12, Hoffman/Ishikawa discloses the semiconductor package assembly of claim 11, wherein the first metallization layer and the second metallization layer are copper.  See col. 4, lines 14-17; col. 10, lines 3-12.

Regarding claim 13, Hoffman discloses a semiconductor package assembly, comprising:

a copper layer 10e (see col. 4, lines 14-17) disposed adjacent to the substrate 10;
a semiconductor die 12 disposed in thermal contact with the copper layer; and 
a die attach layer 30 disposed between the semiconductor die 12 and the copper layer 10e;
wherein the copper layer 10e entirely separates the die attach layer 30 from the substrate 10.

Hoffman teaches that the die attach layer 30 can be any type of thermally conductive material.  See col. 9, lines 35-52, and col. 10, lines 46-52.  However,  Hoffman does not specifically disclose that the die attach layer 30 comprising a polymer matrix and a nano-metal particle filler.

Ishikawa discloses a semiconductor package assembly comprising a die attach layer 3 (see figs. 2, 3) disposed between a semiconductor die 1 and the first metallization layer 2 (see para. 0008), wherein the die attach layer 3 comprising a polymer matrix (see para. 0040) and a nano-metal particle filler 4, 5 (paras. 0025-0027).



Regarding claims 14-17, Hoffman/Ishikawa discloses the assembly comprising all claimed limitations.  See the rejections of claims 2 and 3, 4, 6, and 8.

Regarding claim 18, Hoffman discloses a method of forming a semiconductor package assembly, the method comprising:
	coupling a copper layer 10e to a substrate 10 (see fig. 14 and col. 4, lines 14-17);
providing a semiconductor die 12 in thermal contact with the copper layer 10e; and 
providing a die attach layer 30 between the semiconductor die 12 and the copper layer 10e;


Hoffman teaches that the die attach layer 30 can be any type of thermally conductive material.  See col. 9, lines 35-52, and col. 10, lines 46-52.  However,  Hoffman does not specifically disclose that the die attach layer 30 comprising a polymer matrix and a nano-metal particle filler.

Ishikawa discloses a semiconductor package assembly comprising a die attach layer 3 (see figs. 2, 3) disposed between a semiconductor die 1 and the first metallization layer 2 (see para. 0008), wherein the die attach layer 3 comprising a polymer matrix (see para. 0040) and a nano-metal particle filler 4, 5 (paras. 0025-0027).

It would have been obvious to one of ordinary skills in the art at the time the invention was made to use a thermally conductive material as the thermally conductive material 3 disclosed by Ishikawa to fulfill the invention of Hoffman.  The benefit of using such thermally conductive material taught by Ishikawa is to reduce as much as possible the difference in heat expansion between the die and the first metallization layer, thereby a drop in the joint strength due to the heat history can be prevent.  See paras. 0017, 0031 of Ishikawa. 

Regarding claim 19, Hoffman/Ishikawa discloses the method of claim 18, further comprising coupling the substrate 10 to leads 15, 10a, and/or 33 of a surface mount device structure.  See fig. 14 of Hoffman.

Regarding claim 20, Hoffman/Ishikawa discloses the method of claim 18, further comprising coupling a second copper layer 33 to the substrate.  See fig. 14 of Hoffman.
Conclusion

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
February 12, 2021